                 IN THE UNITED STATES DISTRICT COURT
                                                                            FILED
                     FOR THE DISTRICT OF MONTANA                            JAN 21 2020
                           BILLINGS DIVISION
                                                                            Clerk, U.S Courts
                                                                            District Of Montana
                                                                             Missoula Division

UNITED STATES OF AMERICA,                                CR 19-129-BLG-DLC

                      Plaintiff,

        vs.                                                     ORDER

ROBERT LYLE GILL,

                      Defendant.


      The United States has filed an Unopposed Motion to Dismiss Count II of the

Indictment Without Prejudice. (Doc. 26). The Defendant Robert Lyle Gill has

pleaded guilty to Count I of the Indictment, and the United States does not believe

it to be "in the interests of judicial economy to conduct a trial as to Count II when

the Defendant stands convicted as to Count I." (Doc. 26 at 2.)


      IT IS ORDERED that the Motion (Doc. 26) is GRANTED. Count II of the

Indictment is dismissed without prejudice. The January 27, 2020 trial setting is

VACATED.

      DATED this 21 st day of January, 2020



                                              Dana L. Christensen, Chief Judge
                                              United States District Court

                                          1
